SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-11c or Section 240.14a-12 Cheviot Financial Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: March 14, 2012 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of Cheviot Financial Corp. The Annual Meeting will be held at Cheviot Savings Bank, 3723 Glenmore Avenue, Cheviot, Ohio 45211 at 3:00 p.m. (Eastern Daylight Savings Time) on April 24, 2012. The enclosed Notice of Annual Meeting and Proxy Statement describe the formal business to be transacted. We are furnishing proxy materials to our shareholders over the Internet. You may read, print and download our 2011 Annual Report to Shareholders and our Proxy Statement at www.cfpproxy.com/7113.On March 14, 2012, we mailed our shareholders a notice containing instructions on how to access these materials and how to vote their shares online. The notice provides instructions on how you can request a paper copy of these materials by mail, by telephone or by email.If you requested your materials via email, the email contains voting instructions and links to the materials on the Internet. You may vote your shares by Internet, by telephone, by regular mail or in person at the Annual Meeting. Instructions regarding the various methods of voting are contained on the notice card. The Annual Meeting is being held so that shareholders will be given an opportunity to elect directors and ratify the selection of Clark, Schaefer, Hackett & Co. as our independent registered public accounting firm. The Board of Directors has determined that the matters to be considered at the Annual Meeting are in the best interest of Cheviot Financial Corp. and its shareholders.For the reasons set forth in the proxy statement, the Board of Directors unanimously recommends a vote “FOR” the proposals presented at the Annual Meeting. On behalf of the Board of Directors, we urge you to vote your shares as soon as possible even if you currently plan to attend the Annual Meeting.Your vote is important regardless of the number of shares that you own.Voting by proxy will not prevent you from voting in person but will assure that your vote is counted if you are unable to attend the meeting. Sincerely, Thomas J. Linneman President and Chief Executive Officer Cheviot Financial Corp. 3723 Glenmore Avenue Cheviot, Ohio 45211 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held On April 24, 2012 To Our Shareholders: The Annual Meeting of Shareholders of Cheviot Financial Corp. will be held on Tuesday, April 24, 2012, at 3:00 p.m. Eastern Daylight Savings Time at Cheviot Savings Bank, 3723 Glenmore Avenue, Cheviot, Ohio 45211, for the following purposes: 1. To elect two directors each to serve a three-year term; 2. To ratify the selection of Clark, Schaefer, Hackett & Co. as Cheviot Financial Corp.’s independent registered public accounting firm for the year ending December 31, 2012; and to consider any other matters that may properly come before the meeting or any adjournments or postponements of the meeting. The Board of Directors has established the close of business on February 29, 2012 as the record date for determining the shareholders entitled to notice of, and to vote at, the Annual Meeting or any adjournment or postponement of the Annual Meeting. Only shareholders of record at the close of business on the record date are entitled to vote on matters to be presented at the Annual Meeting. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AND VOTED AT THE ANNUAL MEETING.SHAREHOLDERS HAVE A CHOICE OF VOTING BY PROXY CARD, TELEPHONE OR THE INTERNET, AS DESCRIBED ON YOUR NOTICE CARD. CHECK YOUR NOTICE CARD OR THE INFORMATION FORWARDED BY YOUR BROKER, BANK OR OTHER HOLDER OF RECORD TO SEE WHICH OPTIONS ARE AVAILABLE TO YOU.ANY STOCKHOLDER PRESENT AT THE ANNUAL MEETING MAY WITHDRAW HIS OR HER PROXY AND VOTE PERSONALLY ON ANY MATTER PROPERLY BROUGHT BEFORE THE ANNUAL MEETING. By Order of the Board of Directors James E. Williamson Executive Secretary Cheviot, Ohio March 14, 2012 PROXY STATEMENT of CHEVIOT FINANCIAL CORP. 3723 Glenmore Avenue Cheviot, Ohio 45211 ANNUAL MEETING OF SHAREHOLDERS April 24, 2012 We are providing this Proxy Statement to the shareholders of Cheviot Financial Corp. in connection with the solicitation of proxies by the Board of Directors for use at the Annual Meeting of Shareholders.The Annual Meeting will be held on Tuesday, April 24, 2012, at 3:00 p.m. Eastern Daylight Savings Time at Cheviot Savings Bank, 3723 Glenmore Avenue, Cheviot, Ohio 45211. The Notice of Annual Meeting of Shareholders, this Proxy Statement, the accompanying proxy card, and our Annual Report to Shareholders for the year ended December 31, 2011 are first being made available for shareholders on or about March 14, 2012 to our shareholders of record on February 29, 2012. RECENT DEVELOPMENTS On January 18, 2012, we completed the second step conversion of Cheviot Mutual Holding Company.At that time our holding company, Cheviot Financial Corp., a federal corporation, was replaced by Cheviot Financial Corp., a Maryland corporation.References to Cheviot Financial Corp. are to the federal corporation pre-January 18, 2012. VOTING AND REVOCATION OF PROXIES We are making our proxy materials available to our shareholders on the Internet. You may read, print and download our 2011 Annual Report to Shareholders and our Proxy Statement at www.cfpproxy.com/7113.On March 14, 2012, we mailed a notice to stockholders containing instructions on how to access our proxy materials and vote online. On an ongoing basis, shareholders may request to receive proxy materials in printed form by mail or electronically by email. As to the election of directors, a shareholder may vote “FOR” the election of the nominees proposed by the Board of Directors, or to “WITHHOLD AUTHORITY” to vote for the nominees being proposed.The proposal shall be determined by a plurality of the votes cast, without regard to broker non-votes. As to the ratification of our independent registered public accounting firm, by checking the appropriate box a shareholder may: (i) vote “FOR” the item; (ii) vote “AGAINST” the item; or (iii) “ABSTAIN” from voting on such item.This proposal shall be determined by a majority of the votes cast, without regard to broker non-votes or proxies marked “ABSTAIN.” The Board of Directors will designate an inspector of elections. You may revoke your proxy at any time before it is exercised by (i)executing and delivering a later dated proxy to the President of Cheviot Financial Corp. prior to the Annual Meeting, (ii)delivering written notice of revocation of the proxy to the President of Cheviot Financial Corp. prior to the Annual Meeting, (iii) using the Internet or telephone voting options explained in the notice or (iv)attending and voting in person at the Annual Meeting. Attendance at the Annual Meeting, in and of itself, will not constitute a revocation of a proxy. Proxies will be voted as instructed by the shareholder or shareholders granting the proxy. Unless contrary instructions are specified, if the proxy is executed and returned (and not revoked) prior to the Annual Meeting, the shares of common stock, $0.01 par value per share, represented thereby will be voted: (1)FOR the election of the directors nominated for election to the Board of Directors and; (2) FOR the ratification of the selection of our independent registered public accounting firm for 2012; and (3)in accordance with the best judgment of the named proxies on any other matters properly brought before the Annual Meeting. The presence, in person or by proxy, of holders of a majority of the outstanding shares of common stock is required to constitute a quorum for the transaction of business at the Annual Meeting.Broker non-votes are considered represented at the annual meeting for purposes of quorum, but are not entitled to vote on the matter.Proxies and ballots will be received and tabulated by The Registrar and Transfer Company, our transfer agent for the Annual Meeting. As of the record date, we had 7,596,896 shares of common stock issued and outstanding.Each holder of shares of our common stock outstanding will be entitled to one vote for each share held of record. We will bear the expense of preparing, printing and distributing this Proxy Statement and the proxies solicited hereby. Proxies will be solicited by Internet, by telephone or by mail and may also be solicited by our directors, officers and other employees, without additional remuneration, in person or by telephone or facsimile transmission. We will also request brokerage firms, banks, nominees, custodians and fiduciaries to forward proxy materials to the beneficial owners of shares of common stock as of the record date and will reimburse such persons for the cost of forwarding the proxy materials in accordance with customary practice. Your cooperation in promptly voting your shares and submitting your proxy will help to avoid additional expense. Stock Ownership of Certain Beneficial Owners and Management The following table sets forth the beneficial ownership of common stock as of the record date by (i) each beneficial owner of more than five percent (5%) of such outstanding stock, (ii)each director, each executive officer and the Cheviot Financial Corp. Employee Stock Ownership Plan, and (iii)all of our directors and executive officers as a group. Except as otherwise noted, the beneficial owners, directors and executive officers listed have sole voting and investment power with respect to shares beneficially owned by them.Except as described in the footnotes below, none of the shares beneficially owned by directors, executive officers or nominees to the Board of Directors have been pledged as security or collateral for any loans. Name and Address of Beneficial Owner(1) Amount and Nature of Beneficial Ownership Percent of Class(2) Cheviot Financial Corp. Employee Stock Ownership Plan % Steven R. Hausfeld * Edward L. Kleemeier * Thomas J. Linneman % John T. Smith * Robert L. Thomas * James E. Williamson * Deborah A. Fischer * Kevin M. Kappa % Jeffrey J. Lenzer % Scott T. Smith % All Directors and Executive Officers as a Group (10persons) % _ * Indicates beneficial ownership of less than 1%. The address of all persons listed is: c/oCheviot Financial Corp., 3723 Glenmore Avenue, Cheviot, Ohio 45211. Based on 7,596,896shares of common stock outstanding on February 29, 2012. These shares are held in a suspense account and are allocated among participants annually on the basis of compensation as the employee stock ownership plan debt is repaid. As of the record date, 248,203 shares have been allocated to employee stock ownership plan participants. The Employee Stock Ownership Plan Committee directs the vote of all unallocated shares and shares allocated to participants if timely voting directions are not received for such shares. Messrs. Linneman and Smith disclaim beneficial ownership for share voted by the Employee Stock Ownership Plan. These shares include 350 shares owned by Mr. Hausfeld’s spouse for which he does not have voting or investment power and disclaims beneficial ownership.These shares include 171 shares as to which Mr. Hausfeld has shared voting and investment power.Includes 4,947 shares of restricted stock and options to acquire 14,522 shares which were exercisable within 60 days of the record date. Include 1,223shares owned by jointly Mr. Kleemeier’s spouse and a third person for which he does not have voting or investment power and disclaims beneficial ownership.Includes 7,648 shares of restricted stock and options to acquire 19,111 shares which were exercisable within 60 days of the record date. (Footnotes continue on next page) 2 These shares include 10,712 shares owned by Mr. Linneman’s spouse for which he does not have voting or investment power and as to which he disclaims beneficial ownership, and 22,184 employee stock ownership plan shares over which Mr. Linneman has shared voting power, but no investment power.In addition, includes 38,243 shares of restricted stock and options to acquire 85,700 shares which are exercisable within 60 days of the record date. These shares include 2,142shares of common stock owned by Mr. Smith’s spouse for which he does not have voting or investment power and as to which he disclaims beneficial ownership. Includes 7,648 shares of restricted stock and options to acquire 19,111 shares of common stock which were exercisable within 60 days of the record date. These shares include 2,000 shares of common stock owned by Mr. Thomas’ spouse for which he does not have voting or investment power and to which he disclaims beneficial ownership.Includes 7,648 shares of restricted stock and options to acquire 19,111 shares of common stock which were exercisable within 60 days of the record date. These shares include 751shares of common stock owned by Mr. Williamson’s spouse for which he does not have voting or investment power.Includes 7,648 shares of restricted stock and options to acquire 19,111 shares of common stock which were exercisable within 60 days of the record date. These shares include 4,770 shares owned by Mrs. Fischer’s spouse for which she does not have voting or investment power, 450 shares owned by Mrs. Fisher’s grandchildren and16,074 shares of common stock allocated to Mrs. Fischer’s account under the Cheviot Savings Bank 401(k) Retirement Savings Plan and 9,703 employee stock ownership plan shares.Includes 4,584 shares of restricted stock and options to acquire 10,284 shares which are exercisable within 60 days of the record date. These shares include 7,185 shares of common stock owned by Mr. Kappa’s spouse for which he does not have voting or investment power, 500 shares owned by Mr. Kappa’s children and 7,945shares of common stock allocated to Mr. Kappa’s account under the Cheviot Savings Bank 401(k) Retirement Savings Plan and 13,167 employee stock ownership plan shares.Includes 17,098 shares of restricted stock and options to acquire 49,706 shares which are exercisable within 60 days of the record date. These shares include 3,772 shares of common stock owned by Mr. Lenzer’s spouse for which he does not have voting or investment power and as to which he disclaims beneficial ownership and 14,270 employee stock ownership plan shares.Includes 14,994 shares of restricted stock and options to acquire 51,848 shares which are exercisable within 60 days of the record date. These shares include 26,054 shares of common stock owned by Mr. Smith’s spouse for which he does not have voting or investment power, 3,819 shares owned by Mr. Smith’s children, 10,331 shares of common stock allocated to Mr. Smith’s account under the Cheviot Savings Bank 401(k) Retirement Savings Plan and 11,596 employee stock ownership plan shares.Includes 15,297 shares of restricted stock and options to acquire 34,280 shares which are exercisable within 60 days of the record date. These shares include shares of common stock held directly as well as by spouses or minor children, in trust and other indirect ownership. In the aggregate, our directors and executive officers disclaim beneficial ownership of and do not have voting or investment power for 63,905 of the shares. PROPOSAL 1 – ELECTION OF DIRECTORS Our charter requires that the Board of Directors be divided into three classes, as nearly equal in number as possible, each class to serve for a three-year period, with approximately one-third of the directors elected each year. The Board of Directors currently consists of six members. Two directors will be elected at the Annual Meeting, each to serve for a three-year term expiring in 2015 and until their successors have been elected and qualified. The Board has nominated Steven R. Hausfeld and Thomas J. Linneman, each of whom is a current director, each to serve until the 2015 Annual Meeting of Shareholders. Information regarding the business experience of each nominee as well as each of the other directors is provided below. Unless otherwise directed, the persons named in the proxy intend to vote all proxies FOR the election of Messrs. Hausfeld and Linneman to the Board of Directors. The nominees have consented to serve as our directors if elected. If, at the time of the Annual Meeting, any of the nominees is unable or declines to serve as a director, the discretionary authority provided in the enclosed proxy will be exercised to vote for a substitute candidate designated by the Board of Directors. The Board of Directors has no reason to believe any of the nominees will be unable or will decline to serve as a director. Director Nominees (Terms Expire at the 2015 Annual Meeting of Shareholders) Steven R. Hausfeld, 54, is a Certified Public Accountant who owns a local accounting practice.Mr. Hausfeld previously served as a school board member for the Oak Hills Local School District through December, 2005.Mr. Hausfeld has served as a director of Cheviot Savings Bank since July 2005.Mr. Hausfeld serves as the financial expert on the Audit Committee.Mr. Hausfeld has lived in the local community much of his life.As a result he understands the people Cheviot Savings Bank serves.His experience as a Certified Public Accountant allows him to serve as the financial expert on the Audit Committee. 3 Thomas J. Linneman, 58, is our President and Chief Executive Officer and has served in those capacities with Cheviot Savings Bank since 1998. Mr. Linneman has served as a director of Cheviot Savings Bank since 1998.Mr. Linneman has lived in the local community his entire life.As a result he understands the people Cheviot Savings Bank serves.His experience at Cheviot Savings Bank includes all facets of the bank including lending and IT.Prior to 1998, Mr. Linneman held positions of Chief Financial Officer and Vice President of Operations. Directors Not Standing for Election (Terms Expire at the 2013 Annual Meeting of Shareholders) Edward L. Kleemeier, 77,is a retired District Fire Chief for the City of Cincinnati, Ohio. Mr. Kleemeier has served as a director of Cheviot Savings Bank since 1978.Mr. Kleemeier has lived in the local community his entire life.His experience as a District Fire Chief provides a unique knowledge of the businesses and neighborhoods in Cheviot Savings Bank’s lending area. James E. Williamson, 67, was the District Administrator (Director) of Oak Hills Local School District in Cincinnati, Ohio since 2000, retired in 2005.Mr. Williamson was Oak Hills High School principal in Cincinnati, Ohio from 1989 to 2000. Mr. Williamson serves as the Executive Secretary of Cheviot Financial Corp. Mr. Williamson has served as a director of Cheviot Savings Bank since 1997.Mr. Williamson has lived in the local community most of his life.As a district administrator he has experience working with budgets, financial planning and oversight. (Terms expire at the 2014 Annual Meeting of Shareholders) John T. Smith, 67,is the Secretary/Treasurer of Hawkstone Associates, Inc. dba Triumph Energy Corp., a gasoline wholesaler and retailer. Mr. Smith is the father of Scott T. Smith, our Chief Financial Officer and Chief Financial Officer of Cheviot Savings Bank. Mr. Smith has served as a director of Cheviot Savings Bank since 1995.Mr. Smith has lived in the local community much of his life.His experience as Secretary/Treasurer of Hawkstone Associates provides a business knowledge of the local economy, and dealing with people as customers and employees. Robert L. Thomas, 69, is the owner/operator of R&R Quality Meats & Catering in Cheviot, Ohio. Mr. Thomas has served as a director of Cheviot Savings Bank since 1989.Mr. Thomas has lived in the local community much of his life.As owner/operator of R&R Quality Meats and Catering in Cheviot, Mr. Thomas knows and understands management and customer service. Executive Officers Jeffrey J. Lenzer, 50, has been our Vice President of Operations since 2005.Prior to that, he served as the Vice President of Lending. Kevin M. Kappa, 54, has been our Vice President of Compliance since 1993. Scott T. Smith, 42, has been our Chief Financial Officer and Treasurer since 1999.Mr. Smith is the son of Director John T. Smith. Deborah A. Fischer, 58, has been our Vice President of Lending since 2006.Prior to that, she served as the Assistant Vice President of Lending. THE BOARD RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE ELECTION OF MESSRS. HAUSFELD AND LINNEMAN TO THE BOARD OF DIRECTORS. 4 Board Structure and Compensation During 2011, we were a “controlled company” under Nasdaq Marketplace Rules because more than 50% of our voting power was held by Cheviot Mutual Holding Company.Therefore, we were exempt from the Nasdaq Marketplace Rules requiring (a) that we have a majority of independent directors on the board, (b) our compensation and nominating committee be composed solely of independent directors, (c) compensation of executives be determined by a majority of independent directors or a compensation committee composed of independent directors and (d) the election or recommendation of directors be made by either a majority of independent directors or a nominating committee composed of independent directors.Now that we are no longer a “controlled company” we will be subject to these rules. Affirmative Determinations Regarding Director Independence and Other Matters Based on information supplied to it by the directors, the Board of Directors has determined each of the following directors to be an “independent director” as such term is defined in the NASDAQ Marketplace Rules: Steven R. HausfeldRobert L. Thomas Edward L. KleemeierJames E. Williamson In this proxy statement these four directors are referred to individually as an “Independent Director” and collectively as the “Independent Directors.” The Independent Directors constitute a majority of the Board of Directors. Although Mr. Smith is not an employee of the company or any of its affiliates, Mr. Smith is determined not to be independent because of a family relationship; Mr. Smith is the father of Scott T. Smith, our Chief Financial Officer and the Chief Financial Officer of Cheviot Savings Bank. The Board of Directors has also determined that each member of the Audit Committee of the Board meets the independence requirements applicable to that committee prescribed by the NASDAQ Marketplace Rules, the Securities and Exchange Commission and the Internal Revenue Service. In determining the independence of our directors we considered our relationships with these individuals, which consist of making loans to our directors.We will originate mortgage loans secured by the borrower’s residence to our employees, executive officers and directors.All of these loans are made in accordance with applicable banking regulations.All employee and director loans must be approved by the Board of Directors. Leadership Structure of the Board Thomas J. Linneman as President and Chief Executive Officer serves as the principal executive officer.While there is no formally designated Chairman of the Board, Mr. Linneman presides at the Board meetings as Chairman.The Board of Directors believes its administration of its risk oversight function is not affected by the Board of Directors’ leadership structure.The Board has not designated a lead director.The Board of Directors has an active role, as a whole and also at the committee level, in overseeing management of the Company’s risks.The Board of Directors regularly reviews information regarding the Company’s credit, liquidity and operations, as well as the risks associated with each.The Bank’s Compensation Committee is responsible for overseeing the management of risks relating to the Company’s and Bank’s executive compensation plans and arrangements.The Audit Committee oversees independence of the Board of Directors and potential conflicts of interest.While each committee is responsible for evaluating certain tasks and overseeing the management of such risks, the entire Board of Directors is regularly informed about such risks. Board and Committee Meetings We have six directors and the following two committees: (1)Audit Committee and (2)Nominating Committee. The Board of Directors has the responsibility for establishing broad corporate policies and for our overall performance, although it is not involved in the day-to-day operating details. Directors are kept informed of our business by various reports and documents sent to them, as well as by operating and financial reports presented at Board and Committee meetings by the Chief Executive Officer and other officers.The foregoing discussion relates to the meetings of the Company’s predecessor Cheviot Financial Corp., a federal corporation. 5 Our directors also serve as the Board of Directors for Cheviot Savings Bank.For the year ended December 31, 2011, the Board of Directors held twelve regular and six special meetings.No director attended fewer than 75 percent of the total meetings of the Board of Directors and the committees on which such director served. Audit Committee. The Audit Committee consists of three of the Independent Directors, Messrs. Hausfeld, Thomas and Williamson. The committee is responsible for engaging our independent registered public accounting firm, overseeing our financial reporting process, evaluating the adequacy of our internal controls, reviewing our compliance with federal, state and local laws and regulations, and monitoring the legal and ethical conduct of our management and employees. In addition, the committee reviews our financial affairs, including our capital structure, borrowing limits, financing of corporate acquisitions and the performance of our benefit plans. The Audit Committee membership meets the audit committee composition requirements of the NASDAQ Marketplace Rules.Mr. Hausfeld has been designated as the audit committee’s financial expert.Mr. Hausfeld is a Certified Public Accountant. The Audit Committee also serves as the audit committee for the Board of Directors of Cheviot Savings Bank. The Audit Committee met seven times for the year ended December 31, 2011.Pursuant to applicable regulations, the Audit Committee has adopted a written charter, a copy of which is available on our website www.cheviotsavings.com. Audit Committee Report.During 2011, Messrs.Hausfeld, Thomas and Williamson served on our Audit Committee, with Mr.Williamson serving as Chair. The Audit Committee operates pursuant to a written charter, which complies with the applicable provisions of the Sarbanes-Oxley Act of 2002 and related rules of the SEC and Nasdaq. The Audit Committee is responsible for overseeing our accounting and financial reporting processes, including the quarterly review and the annual audit of our consolidated financial statements by Clark, Schaefer, Hackett & Co., our independent registered public accounting firm. As part of fulfilling its responsibilities, the Audit Committee reviewed and discussed the audited consolidated financial statements for the year ended December 31, 2010 with management and Clark, Schaefer, Hackett & Co. and discussed those matters required by Statement on Auditing Standards No.61 (Communication with Audit Committees), as amended, with Clark, Schaefer, Hackett & Co. The Audit Committee received the written disclosures and the letter required by applicable requirements of the Public Company Accounting Oversight Board from Clark, Schaefer, Hackett & Co. and discussed that firm’s independence with representatives of the firm. Based upon the Audit Committee’s review of the audited consolidated financial statements and its discussions with management, the internal audit function and our independent registered public accounting firm, the Audit Committee recommended that the Board of Directors include our audited financial statements for the year ended December 31, 2011 in the Annual Report on Form 10-K as filed with the SEC. This report shall not be deemed incorporated by reference by any general statement incorporating by reference this proxy statement into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, accept to the extent that we specifically incorporate this information by reference, and shall not otherwise be deemed filed under such Acts. Respectfully submitted, Steven R. Hausfeld Robert L. Thomas James E. Williamson Nominating Committee. The Nominating Committee consists of the entire Board of Directors, as required by our Bylaws except for directors who are under consideration for re-election, including both independent and non-independent directors.As a “controlled company,” in 2011 we were not required to have the Nominating Committee comprised solely of the Independent Directors. The non-independent members of the Nominating Committee during 2011 were Messrs. Linneman and Smith.The Committee recommends nominees for the election of directors and officers, monitors the performance of the other Board committees, and informs the Board of shareholder concerns.The Nominating Committee of the Company met one time during 2011.During 2011 the Nominating Committee did not operate under a formal written charter.We donot pay any third party a fee to assist us in identifying and evaluating potential nominees. 6 The Nominating Committee does not have a policy with regard to the diversity in identifying director nominees.As a small community bank, the Nominating Committee considers the comments and recommendations of Board members regarding the qualifications and effectiveness of the existing Board of Directors or additional qualifications that may be required when selecting new Board members; the requisite expertise and sufficiently diverse backgrounds of the Board of Directors’ overall membership composition; the independence of outside Directors and other possible conflicts of interest of existing and potential members of the Board of Directors; and all other factors it considers appropriate.As the holding company for a community bank, the Board of Directors also seeks directors who will strengthen Cheviot Savings Bank’s position in its community and can assist Cheviot Savings Bank with business development through business and community contacts. Director Nominations Process.The purpose of the Nominating Committee is to consider both management and shareholder recommended candidates for possible inclusion in our recommended slate of director nominees. Minimum Criteria for Candidates. At a minimum, each candidate must (a) agree to accept the nomination for Board candidacy, (b) meet the standards of independence established by NASDAQ, and (c) meet all other applicable laws, rules, and regulations related to service as a Director. Desirable Qualities and Skills. In addition, the Nominating Committee will consider the following skills and characteristics of candidates: (a) judgment, (b) diversity, (c) experience, (d) skills, (e) accountability and integrity, (f) financial literacy, (g) industry knowledge, (h) other board appointments, and (i) independence. In addition, in determining whether an incumbent director should stand for re-election, the Nominating Committee will consider the director’s attendance at meetings, achievement of satisfactory performance and other matters determined by the Board. Internal Process for Identifying Candidates. On a periodic basis, the Nominating Committee solicits ideas for possible candidates from a number of sources – members of the Board; senior level executives; individuals personally known to the members of the Board; and research, including database and Internet searches. Procedures for the Recommendation of Director Nominations by Shareholders The Nominating Committee has adopted procedures for the submission of recommendations for director nominees by stockholders.If a determination is made that an additional candidate is needed for the Board of Directors, the Nominating Committee will consider candidates submitted by our stockholders.Stockholders can submit the names of qualified candidates for director by writing to our Corporate Secretary.However, if less than 90 days’ notice or prior public disclosure of the date of the meeting is given to shareholders, such written notice must be submitted by a shareholder not later than the tenth day following the day such notice of the meeting was mailed to shareholders or such public disclosure was made.The Corporate Secretary must receive a submission not less than ninety (90) days prior to the date of our proxy materials for the preceding year’s annual meeting. The submission must include the following information: ● the name and address of the stockholder as they appear on our books, and number of shares of our common stock that are owned beneficially by such stockholder (if the stockholder is not a holder of record, appropriate evidence of the stockholder’s ownership will be required); ● the name, address and contact information for the candidate, and the number of shares of our common stock that are owned by the candidate (if the candidate is not a holder of record, appropriate evidence of the stockholder’s ownership should be provided); ● a statement of the candidate’s business and educational experience; 7 ● such other information regarding the candidate as would be required to be included in the proxy statement pursuant to SEC Regulation 14A; ● a statement detailing any relationship between the candidate and us; ● a statement detailing any relationship between the candidate and any of our customers, suppliers or competitors; ● detailed information about any relationship or understanding between the proposing stockholder and the candidate; and ● a statement that the candidate is willing to be considered and willing to serve as a director if nominated and elected. A nomination submitted by a stockholder for presentation by the stockholder at an annual meeting of stockholders must comply with the procedural and informational requirements described in “Other Matters and Advance Notice of Business to be Conducted at an Annual Meeting.” Evaluation of Candidates. The Nominating Committee will consider all candidates identified through the processes described above and will evaluate each of them, including incumbents, based on the same criteria. If, based on the Nominating Committee’s initial evaluation, a candidate continues to be of interest to the Nominating Committee, a member of the Nominating Committee will interview the candidate and communicate such member’s evaluation to the other Nominating Committee members. Later reviews will be conducted by other members of the Nominating Committee and our executive officers. Ultimately, background and reference checks will be conducted and the Nominating Committee will meet to finalize its list of recommended candidates for the Board’s consideration. Timing of the Identification and Evaluation Process.Our fiscal year ends on December 31. The Nominating Committee usually meets in February or March to consider and determine, among other things, candidates to be included in our recommended slate of director nominees for election by shareholders at the annual meeting. There have been no material changes to these procedures since they were previously disclosed in our proxy statement for the 2011 Annual Meeting of Shareholders. Compensation Committee.During 2011 we did not maintain a compensation committee at Cheviot Financial Corp., nor was it required to maintain such committee. Now that Cheviot Financial Corp. is no longer a “controlled company” we will establish a compensation committee. Other Board Committees of Cheviot Savings Bank. In addition to the committees of the Board of Cheviot Financial Corp., the Board of Directors of Cheviot Savings Bank also maintains a loan committee, a compensation committee and information technology committee. The loan committee has the principal responsibility of approving certain loans to be provided by Cheviot Savings Bank in its ordinary course of business. Since we do not independently compensate our executive officers, directors or employees, the compensation committee has the principal responsibility for setting and reviewing the compensation benefits provided to officers and employees of Cheviot Savings Bank, who are also employees of Cheviot Financial Corp.The information technology committee has the responsibility of monitoring the technology environment relating to controls, updates and expansion. Attendance at Annual Meeting of Shareholders We do not have a policy regarding director attendance at the annual meetings of shareholders.Directors Hausfeld, Kleemeier, Smith, Thomas, Williamson and Linneman attended the prior year’s annual meeting of shareholders. 8 Executive Sessions of Non-Management Directors Our non-management directors meet in executive session without management present from time to time as deemed necessary by the non-management directors, but at least two times per year. Shareholders or other interested parties may communicate with the presiding director or to the non-management directors as a group. Compensation Committee of Cheviot Savings Bank Overview of Compensation Program. The Compensation Committee (for purposes of this description, the “Committee”) of the Board of Directors of Cheviot Savings Bank has the responsibility for establishing, implementing and continually monitoring adherence with our compensation philosophy. The Committee ensures that the total compensation paid is fair, reasonable and competitive. The members of the Compensation Committee of Cheviot Savings Bank are directors Hausfeld, Kleemeier and Williamson all of whom are independent directors. The Compensation Committee does not operate under a written charter.The Compensation Committee of Cheviot Savings Bank met seven times during the year ended December 31, 2011.Compensation information for the year ended December 31, 2011 is for our predecessor company, Cheviot Financial Corp., a federal corporation. Throughout this proxy statement, the individual who served as our Chief Executive Officer during 2011 as well as the other individuals included in the Summary Compensation Table, are referred to as the “named executive officers.” Compensation Philosophy and Objectives.The Committee believes that the most effective executive compensation program is one that is designed to reward the achievement of specific annual, long-term and strategic goals. The Committee evaluates both performance and current compensation to ensure that we maintain our ability to attract and retain superior employees in key positions. The compensation provided to key employees remains competitive relative to the compensation paid to similarly situated executives of our industry and in our market area. Role of Executive Officers in Compensation Decisions.The Committee makes all compensation decisions for the named executive officers and approves recommendations made by the Chief Executive Officer for other employees. The Chief Executive Officer annually reviews the performance of each one of the named executive officers. The conclusions reached and recommendations made based on these reviews are presented to the Committee. The Committee can exercise its discretion in modifying any recommendation or awards. Compensation Components.For the fiscal year ended December 31, 2011, the principal components of compensation include base salary, performance-based incentive compensation, retirement, stock based incentive plan and other benefits. Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics that applies to our directors, executive officers and employees, including our principal executive officer, principal financial officer, principal accounting officer or controller, or other persons performing similar functions. The Code of Ethics requires our directors, executive officers and employees to avoid conflicts of interest, comply with all laws and other legal requirements, conduct business in an honest and ethical manner and otherwise act with integrity and in our best interest. Under the terms of the Code of Ethics, directors, executive officers and employees are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code of Ethics. 9 Executive Compensation Summary Compensation Table.The following table shows for the years ended December 31, 2011 and 2010 certain information as to the total remuneration paid to Mr. Linneman, who serves as our President and Chief Executive Officer, and our two most highly compensated executive officers other than Mr. Linneman (“Named Executive Officers”). Summary Compensation Table Name and Principal Position Year Salary Bonus Stock awards(1) ($) Option awards(1) All other compensation(2) Total Thomas J. Linneman, — — President and Chief — — Executive Officer Kevin M. Kappa, — — Vice President — — Compliance Jeffrey J. Lenzer, — — Vice President — — Operations No Stock Awards and Option Awards were awarded in 2011 and 2010. For 2011 includes: (i) employer contributions of $15,487, $11,692, and $13,302 allocated to the accounts of Messrs. Linneman, Kappa, and Lenzer, respectively, under the Cheviot Savings Bank 401(k) Retirement Savings Plan; (ii) the fair market value at December 31, 2011 of the shares of common stock allocated pursuant to the Cheviot Financial Corp. Employee Stock Ownership Plan in 2011, representing $22,050, $13,309, and $14,914 for each of Messrs. Linneman, Kappa, and Lenzer, respectively; (iii) life insurance premiums in the amount of $1,415, $1,415, and $1,415 paid on behalf of Messrs. Linneman, Kappa, and Lenzer, respectively.Also includes board fees in the amount of $17,800 that were earned by Mr. Linneman in 2011. Employment Contract and Change-in-Control Arrangements Employment Agreement with Mr.Linneman.Effective September 16, 2008, Cheviot Savings Bank entered into an employment agreement with Mr. Linneman which provides for the employment and retention of Mr. Linneman for a three-year term. Commencing on the first anniversary date of the employment agreement and continuing on each anniversary thereafter, the disinterested members of the Board of Directors of Cheviot Savings Bank may extend the employment agreement an additional year such that the remaining term of the agreement shall be 36 months, unless the Board elects not to extend the term by giving written notice to Mr. Linneman.The employment agreement provides that Mr. Linneman’s base salary will be reviewed annually and may be increased but not decreased.The base salary that was effective for such employment agreement for 2011 was $217,162.Cheviot Savings Bank also provides a bonus program to Mr. Linneman which provides him with the opportunity to earn up to 50% of his base salary, on an annual basis, the amount of which shall be determined by specific performance standards and a formula to be agreed to by Mr. Linneman and Cheviot Savings Bank’s Board of Directors annually.During 2011, the performance standards included improvement and maintenance of the Bank’s efficiency ratio and return on assets, the successful integration of First Franklin and changes in Cheviot Financial Corp.’s stock price.Performance standards are measured on a calendar year, and no bonus shall be payable if Mr. Linneman is not employed on December 31 of the pertinent year.Mr. Linneman is a participant in the bonus plan that is available to all employees.Bonuses for the plan year are awarded based on the return on average assets of the bank, base compensation, employee tier and the overall performance rating on the annual performance evaluation.Mr. Linneman is entitled to participate in such life insurance, medical, dental, 401(k), profit-sharing and stock-based compensation plans and other programs and arrangements as may be approved from time to time by Cheviot Savings Bank for the benefit of its employees.In addition, Cheviot Savings Bank provides Mr. Linneman with a supplemental life insurance policy with a death benefit of not less than $200,000. Under the employment agreement, if Mr. Linneman dies, retires or is terminated “for cause” (as defined in the employment agreement) or if he voluntarily terminates his employment without “good reason” (as defined in the employment agreement), Mr. Linneman (or his estate) shall be entitled to receive the compensation due him through the last day of the calendar month in which his death, retirement or termination occurred.In the event of Mr. Linneman’s disability, Cheviot Savings Bank will pay him, as disability pay, pursuant to the long-term disability policy then in effect.Such payments shall be reduced by the amount of any short- or long-term disability benefits payable to him under any other disability programs sponsored by Cheviot Savings Bank.In addition, during any period of his disability, he and his dependents shall, to the greatest extent possible, continue to be covered under all non-taxable medical, dental and life insurance plans of Cheviot Savings Bank on the same terms as if he were actively employed by Cheviot Savings Bank. 10 Under the employment agreement, if the employment of Mr. Linneman is terminated by Cheviot Savings Bank without “cause” or Mr. Linneman terminates his employment with “good reason,”Mr. Linneman would be entitled to a severance payment equal to the base salary (determined by reference to his base salary in effect on the termination date) and bonuses (determined by reference to his average bonus over the three years preceding his termination date) that would otherwise have been payable over the remaining term of the agreement.Such amounts shall be paid in one lump sum within ten calendar days of such termination. In addition, Mr. Linneman will be paid in a single cash lump sum distribution within ten calendar days, the present value of the cash equivalent of the amount of benefits Mr. Linneman would have received under any retirement program (whether tax-qualified or non-qualified) if he was employedfor the remaining term of the employment agreement, and will continue to participate in any benefit plans of Cheviot Savings Bank that provide non-taxable health (including medical and dental), life, or similar coverage for the remaining term of the employment agreement upon terms no less favorable than the most favorable terms provided to senior executives of Cheviot Savings Bank during such period.In the event Cheviot Savings Bank is unable to provide such continued coverage, the Bank will provide Mr. Linneman with a cash lump sum benefit of the value of such coverage, payable within ten calendar days following Mr. Linneman’s termination. If, within the period ending two years after a change in control of either Cheviot Savings Bank or Cheviot Financial Corp., Cheviot Savings Bank terminates Mr. Linneman’s employment without “cause” or Mr. Linneman terminates his employment with “good reason,” Cheviot Savings Bank shall, within ten calendar days of termination of his employment, make a lump sum cash payment to him equal to 2.99 times Mr. Linneman’s average annual compensation over the five most recently completed calendar years ending with the year immediately preceding the effective date of the change in control. In addition, Mr. Linneman will be paid in a single cash lump sum distribution, within ten calendar days, equal to the present value of the cash equivalent of the amount of benefits Mr. Linneman would have received if he was employed for 36 months following his termination of employment, and shall continue to participate in any benefit plans that provide non-taxable health (including medical and dental), life or similar coverage for 36 months upon terms no less favorable than the most favorable terms provided to senior executives during such period.In the event payments made to Mr. Linneman include an “excess parachute payment” as defined in Section 280G of the Internal Revenue Code, such payments will be cutback by the minimum dollar amount necessary to avoid this result. Upon termination of Mr. Linneman for any reason, he must adhere to a two-year non-competition covenant. All reasonable costs and legal fees paid or incurred by Mr. Linneman in any dispute or question of interpretation relating to the employment agreement will be paid by Cheviot Savings Bank, if Mr. Linneman is successful on the merits in a legal judgment, arbitration or settlement.The employment agreement also provides that Cheviot Savings Bank will indemnify the executive for certain liabilities and expenses as provided therein. Change-in-Control Severance Agreements with Messrs.Kappa and Lenzer.Effective September 16, 2008, Cheviot Savings Bank entered into change in control severance agreements with each of Messrs. Lenzer and Kappa to provide benefits to each of them upon a change in control of either Cheviot Savings Bank or Cheviot Financial Corp.Each severance agreement provides for a three-year term.Additionally, on or before each anniversary date of the effective date of the severance agreement, the term of the agreement may be extended for an additional one-year period beyond the then effective expiration date upon a determination and resolution of the Board of Directors that the performance of the employee has met the requirements and standards of the board and that the term of the agreement should be extended.Under the severance agreement, if a change in control of Cheviot Savings Bank or Cheviot Financial Corp. occurs, Messrs. Lenzer and Kappa, if terminated or if each terminates his employment for “good reason” (as defined in the severance agreements) within 12 months after any change in control, will be entitled to receive a single cash lump sum distribution equal to two times the prior calendar year’s cash compensation paid to such executive by Cheviot Savings Bank.Such sum will be paid within 30 days following Messrs. Lenzer’s and Kappa’s date of termination.In the event payments made to Messrs. Lenzer and Kappa include an “excess parachute payment” as defined in Section 280G of the Internal Revenue Code, such payments will be cutback by the minimum dollar amount necessary to avoid this result. 11 401(k) Plan Cheviot Savings Bank maintains the Cheviot Savings Bank 401(k) Retirement Savings Plan which is a qualified, tax-exempt profit sharing plan with a salary deferral feature under Section 401(k) of the Code (the “Code”). Employees who have attained age 21 and have completed one year of employment are eligible to participate. Employees are entitled to enter the 401(k) Plan on the first January1 or July 1 occurring after the employee becomes eligible to participate in the 401(k) Plan. Under the 401(k) Plan participants may elect to defer a percentage of their compensation each year instead of receiving that amount in cash equal to the lesser of (i) a maximum percentage of compensation as indicated in a notice received from the 401(k) Plan administrator or (ii) an indexed dollar amount set by the Internal Revenue Service, which was $16,500 for 2011. In addition, for participants that are age 50 or older by the end of any taxable year, the participant may elect to defer additional amounts (called “catch-up contributions”) to the 401(k) Plan. The additional amounts may be deferred regardless of any other limitations on the amount that a participant may defer to the 401(k) Plan. The maximum “catch-up contribution” that a participant can make in 2011 was $5,500. Each plan year (a calendar year), Cheviot Savings Bank will contribute to the 401(k) Plan the following amounts: (a) the total amount of the salary reduction a participant elected to defer; (b) in the discretion of Cheviot Savings Bank, a matching contribution equal to a percentage of the amount of the salary reduction a participant elected to defer; and (c) an amount equal to 3% of a participant’s plan compensation (generally the sum of a participant’s Form W-2 wages and other compensation for the year plus a participant’s before-tax contributions to the 401(k) Plan and any other benefit plans of Cheviot Savings Bank, up to a legal limit (which was $245,000 for 2011)) for the year plus 3% of a participant’s plan compensation for the year in excess of 50% of the Social Security Taxable Wage Base for old-age retirement benefits for the year ($53,400 for 2011) plus any additional amount that does not match a participant’s salary reduction and that is determined by Cheviot Savings Bank in its discretion. The 401(k) Plan permits employees to direct the investment of his or her own accounts into various investment options, including the opportunity to invest in Cheviot Financial Corp. common stock through the “Cheviot Financial Corp. Stock Fund.” Each participant who directs the trustee to invest all or part of his or her account in the Cheviot Financial Corp. Stock Fund will have assets in his or her account applied to the purchase of shares of common stock.A participant will be entitled to direct the trustee as to how to vote his or her allocable shares of common stock. Plan benefits will be paid to each participant in the form of a single cash payment at normal retirement age unless earlier payment is selected. If a participant dies prior to receipt of the entire value of his or her 401(k) Plan accounts, payment will generally be made to the beneficiary in a single cash payment as soon as possible following the participant’s death. Payment will be deferred if the participant had previously elected a later payment date. If the beneficiary is not the participant’s spouse, payment will be made within one year of the date of death. If the spouse is the designated beneficiary, payment will be made no later than the date the participant would have attained age 70 1/2. Normal retirement age under the 401(k) Plan is age 65. Early retirement age is age 55. Employee Stock Ownership Plan and Trust We implemented the Cheviot Financial Corp. Employee Stock Ownership Plan in connection with our initial public offering in 2004. Employees who are at least 21 years old, who have at least one year of employment with Cheviot Savings Bank and who have completed at least 1,000 hours of service, are eligible to participate. As part of the initial public offering in 2004, the employee stock ownership plan borrowed funds to purchase 357,075 shares of common stock.Collateral for the loan is the common stock purchased by the employee stock ownership plan.The loan is being repaid principally from the participating employer’s discretionary contributions to the employee stock ownership plan over a period of up to 10 years. The loan bears interest at an annual percentage rate fixed at 4.0%.Shares purchased by the employee stock ownership plan are held in a suspense account for allocation among participants as the loan is repaid. 12 Contributions to the employee stock ownership plan and shares released from the suspense account in an amount proportional to the repayment of the employee stock ownership plan loan are allocated among employee stock ownership plan participants on the basis of compensation in the year of allocation. Benefits under the plan are 100% vested upon completion of three years of credited service. A participant’s interest in his or her account under the plan also fully vest in the event of termination of service due to a participant’s early or normal retirement, death, disability, or upon a change in control (as defined in the plan). Vested benefits are payable in the form of common stock and/or cash. Contributions to the employee stock ownership plan are discretionary, subject to the loan terms and tax law limits.Therefore, benefits payable under the employee stock ownership plan cannot be estimated.Under generally accepted accounting principles, Cheviot Financial Corp. will be required to record compensation expense each year in an amount equal to the fair market value of the shares released from the suspense account for the year. In the event of a change in control, the employee stock ownership plan will terminate and participants will become fully vested in their account balances. In connection with the second step conversion of Cheviot Mutual Holding Company in January 2012 the employee stock ownership plan borrowed funds from us and used those funds to purchase an additional 187,000 shares of common stock, collateral for the loan is the common stock purchased by the employee stock ownership plan.The loan is being repaid from Cheviot Savings Bank’s discretionary contribution to the plan over a 20 year period.The loan bears interest at a fixed rate of 3.25%.Shares are held in a suspense account for allocation to participants as the loan is repaid. Outstanding Equity Awards at Year End.The following table sets forth information with respect to our outstanding equity awards as of December 31, 2011 for our Named Executive Officers. Outstanding Equity Awards at Fiscal Year-End(1) Name Option awards Stock awards Number of securities underlying unexercised options (#) exercisable (2) Number of securities underlying unexercised options (#) unexercisable Equity incentive plan awards: number of securities underlying unexercised earned options (#) Option exercise price ($) (2) Option expiration date Number of shares or units of stock that have not vested (#) Market value of shares or units of stock that have not vested ($) Equity incentive plan awards: number of unearned shares, units or other rights that have not vested (#) Equity incentive plan awards: market or payout value of unearned shares, units or other rights that have not vested ($) Thomas J. Linneman, President and Chief Executive Officer — — $ 5/5/2015 — — — $
